Citation Nr: 0836948	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO. 06-15 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel






INTRODUCTION

The veteran had active duty from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In September 2006 correspondence, the veteran, through 
his representative, informed VA that he wished to withdraw 
his hearing request. This matter was previously before the 
Board and was remanded in April 2008.


FINDING OF FACT

Residuals of spinal meningitis were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are residuals of spinal meningitis otherwise related to 
the veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of spinal meningitis are not met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2004, March 2005, and January 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by him and what information and evidence will be obtained by 
VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until January 2007. However, the Board finds 
that the veteran was not prejudiced by this timing error 
because the denial of the service connection claim in this 
appeal renders non-prejudicial any question as to the 
appropriate disability rating or effective date to be 
assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, and 
VA examination reports. The Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

The veteran's service medical records show that he had acute 
meningitis cerebro spinal in December 1942 and complaints of 
leg pain with no orthopedic pathology in September 1943. The 
veteran's January 1946 discharge examination shows that he 
was hospitalized for spinal meningitis in November 1942 for 
21 days but no musculoskeletal or neurologic deficits of the 
lower extremities were found on clinical examination.

An April 2005 letter from a private physician shows that he 
had treated the veteran for "many years" and that the 
veteran had chronic neuromuscular leg weakness with 
associated loss of sensation in his foot and difficulty 
walking from leg weakness and loss of balance. The physician 
added that the veteran was limited in his mobility and was at 
risk for falling, which had happened on occasion. The 
physician stated that the veteran had spinal meningitis in 
service which was associated in some patients with 
neuromuscular weakness which was sometimes lifelong. The 
physician opined that although there were many causes of 
neuromuscular weakness, the veteran may be one whose 
neuromuscular weakness is due to spinal meningitis.

A June 2008 VA medical opinion shows that the physician 
reviewed the veteran's claims file and noted the diagnosis of 
meningitis in service and the subsequent complaints of leg 
pain. The physician noted that the veteran had a normal 
neurological examination in 2004. The physician acknowledged 
the April 2005 letter from the veteran's private physician, 
but opined that he did not believe any current neuromuscular 
leg weakness that the veteran experienced was related to his 
in-service diagnosis of meningitis because of the 2004 normal 
neurological examination report.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The Board finds the June 2008 VA examiner's opinion has more 
probative value than the April 2005 private physician's 
opinion for several reasons. First, the opinion from the 
private physician is stated in terms too speculative to be 
probative. The opinion merely states that although there were 
many causes of neuromuscular weakness, the veteran "may be 
one" whose neuromuscular weakness is due to spinal 
meningitis. In this regard, the Board notes that medical 
evidence which merely indicates that the particular disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto. Tirpak v. Derwinski, 2 
Vet. App. 609 (1992). Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight. Id. Second, the private 
physician's opinion is not supported by any rationale.

Conversely, the June 2008 VA opinion shows that the physician 
thoroughly reviewed the veteran's claims file and provided an 
opinion in concrete terms. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). Additionally, the 
physician provided a rationale for his opinion, explaining 
that in light of the intervening normal neurological 
examination report in 2004, the examiner did not see any 
evidence relating the veteran's current neuromuscular 
complaints to the in-service diagnosis of meningitis.

The Board finds that the probative value of the June 2008 VA 
opinion which weighs against the veteran's claim is higher 
than the April 2005 private physician's opinion which weighs 
in favor of the veteran's claim. It follows that the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for residuals of spinal 
meningitis is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for residuals of spinal meningitis is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


